Harvey v 42/9 Residential, LLC (2019 NY Slip Op 06051)





Harvey v 42/9 Residential, LLC


2019 NY Slip Op 06051


Decided on August 6, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 6, 2019

Sweeny, J.P., Manzanet-Daniels, Tom, Kapnick, Moulton, JJ.


9103 151842/15

[*1]Toni G. Harvey, Plaintiff-Respondent,
v42/9 Residential, LLC, Defendant-Appellant-Respondent, FBRM Corp., doing business as American Home Hardware & More, Defendant-Respondent-Appellant.

An appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Erika M. Edwards, J.), entered on or about September 5, 2017,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated May 28, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: AUGUST 6, 2019
DEPUTY CLERK